This is an Allowance for serial number 16/900,367.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claims 1 and 17, the prior art does not discloses an upper cup member having a flat top wall, a tubular wall, a flange portion, and a threaded stud; the tubular wall being coupled to and between the flat top wall and the flange portion and extending from the flat top wall in a first direction, the threaded stud having a top portion and a threaded portion coupled to the top portion, the top portion of the threaded stud being coupled to the flat top wall and a top surface of the top portion of the threaded stud being flush with a top surface of the flat top wall, the threaded portion of the threaded stud extending through a wall aperture of the flat top wall and outwardly from the flat top wall in the first direction; a nut threadably coupled to the threaded stud in an interior region defined by the tension cup and including all other limitations of the claim.
In regards to claim 8, the prior art does not discloses a method for coupling an upper post to a lower post, comprising: providing an upper cup member having a flat top wall, a tubular wall, a flange portion, and a threaded stud; the tubular wall being coupled to and between the flat top wall and the flange portion and extending from the flat top wall in a first direction, the flange portion extending outwardly from the tubular wall, the threaded stud being coupled to the flat top wall and extending in the first direction; providing a lower cup member having a parabolic dish portion, a tubular portion, and a beaded edge portion; the parabolic dish portion having a first hole extending therethrough, the tubular portion being coupled to and between the parabolic dish portion and the beaded edge portion; providing a nut coupling the flat top wall of the upper cup member to the upper post utilizing first and second screws that extend through the flat top wall and into the upper post; disposing the tensioner cup against an inner surface of the parabolic dish portion of the lower cup member such that the threaded stud extends through the second hole of the tensioner cup; threadably disposing a nut on the threaded stud such that the nut urges the tensioner cup to contact the lower cup member, coupling the lower cup member to the lower post utilizing third and fourth screws that extend through the lower cup member and into the lower post and including all other limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional members and lower members of a joint assembly. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631